DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered.
Applicant argues the Coffin does not teach a shroud and the shroud configuration. However, Mayer teaches a shroud and a reason for using a shroud as discussed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin (WO 2020/142076). In view of Mayer (US 2014/0262260).
With respect to claim 1: Coffin discloses a system for use in a well, comprising: 
a sand screen system (114, 208) having a plurality of sand screen joints (208); and 
a shunt system (126) positioned along the sand screen system (Fig. 1), the shunt system comprising: 
a plurality of transport tubes (204a, 204b); 
a plurality of packing tubes (206a, 206b); 
a plurality of jumper tubes (218a, 218b), which fluidly couple transport tubes of sequential sand screen joints of the plurality of sand screen joints together (Fig. 2); 
a first manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]) coupled to the plurality of transport tubes and to the plurality of packing tubes to separate a portion of a gravel slurry flowing through the plurality of transport tubes into the plurality of packing tubes (Fig. 2; ¶ [0017]); and 
a first commingler (210) positioned along the plurality of transport tubes or the plurality of jumper tubes at a location separate from the manifold (Fig. 2), the commingler having an internal chamber where gravel slurry, received from uphole transport tubes sections of the plurality of transport tubes, is commingled before flowing into downhole transport tubes sections of the plurality of transport tubes (Fig. 2; ¶ [0016, 0020]).
Coffin does not teach the first manifold is positioned within a shroud of a first sand screen joint of the plurality of sands screen joints or that the first commingler is position within the shroud. Mayer teaches it is known in the art to have a manifold and any tubes that provide fluid communication (i.e. commingler) within an outer shroud (¶ [0074]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the shroud of Mayer with the invention of Coffin since doing so would provide protection to the equipment (Mayer ¶ [0074]).
With respect to claim 2: Coffin from the combination of Coffin and Mayer further teaches the first commingler is located uphole relative to the first manifold (Figs. 1-2; one of the comminglers is uphole of one of the manifolds).
	With respect to claim 3: Coffin from the combination of Coffin and Mayer further teaches the first manifold is located uphole relative to the first commingler (Figs. 1-2; one of the manifolds is uphole of one of the comminglers).
	With respect to claim 4: Coffin from the combination of Coffin and Mayer further teaches a second commingler is positioned along the plurality of transport tubes (Fig. 2), and is located on a second sand screen joint of the plurality of sand screen joints (Figs. 1-2), and a second manifold is located on a third sand screen joint of the plurality of sand screen joints (Figs. 1-2).
With respect to claim 5: Coffin from the combination of Coffin and Mayer further teaches at least one manifold is positioned on each sand screen joint (Figs. 1-2).
With respect to claim 6: Coffin from the combination of Coffin and Mayer further teaches at least one commingler is positioned on each sand screen joint (Figs. 1-2).
With respect to claim 7: The combination of Coffin and Mayer teaches all aspects of the claimed invention except for the first commingler is a dual commingler. It would have been obvious to one of ordinary skill in the art at the time of filing to have the single commingler duplicate to be a dual commingler, since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
With respect to claim 8: Coffin from the combination of Coffin and Mayer further teaches the shunt system further comprises a secondary transport tube which passes through the first manifold (¶ [0024]).
With respect to claim 9: Coffin from the combination of Coffin and Mayer further teaches the shunt system further comprises a plurality of secondary transport tubes which pass through the first manifold (¶ [0024]).
With respect to claim 11: Coffin discloses a method, comprising: 
positioning a shunt system (126) along a sand screen system (114, 208; Figs. 1-2); 
deploying the shunt system and the sand screen system into a borehole (Fig. 1); 
depositing a gravel slurry along the sand screen system via a plurality of packing tubes (206a, 206b) coupled with a plurality of gravel slurry transport tubes (204a, 204b) via a manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]); and 
commingling gravel slurry, flowing through the plurality of gravel slurry transport tubes, within a commingler (210) separated from the manifold (Fig. 2; ¶ [0016, 0020]).
Coffin does not teach the first manifold is positioned within a shroud of a first sand screen joint of the plurality of sands screen joints or that the first commingler is position within the shroud. Mayer teaches it is known in the art to have a manifold and any tubes that provide fluid communication (i.e. commingler) within an outer shroud (¶ [0074]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the shroud of Mayer with the invention of Coffin since doing so would provide protection to the equipment (Mayer ¶ [0074]).
With respect to claim 12: Coffin from the combination of Coffin and Mayer further teaches commingling comprises commingling gravel slurry received from two gravel slurry transport tubes (¶ [0016-17, 0020-22]).
With respect to claim 13: Coffin from the combination of Coffin and Mayer further teaches providing the sand screen system with a plurality of sand screen joints (208) connected sequentially (Figs. 1-2).
With respect to claim 14: Coffin from the combination of Coffin and Mayer further teaches positioning comprises positioning at least one manifold along each sand screen joint, and at least one commingler along at least one sand screen joint (Figs. 1-2).
With respect to claim 17: Coffin from the combination of Coffin and Mayer further teaches arranging the shunt system as a 2x2 shunt system (Fig. 2; ¶ [0024]).
With respect to claim 18: Coffin from the combination of Coffin and Mayer further teaches arranging the shunt system as a 3x2 shunt system (¶ [0024]).
With respect to claim 19: Coffin from the combination of Coffin and Mayer further teaches arranging the shunt system as a 4x2 shunt system (¶ [0024]).
With respect to claim 21: Coffin discloses a shunt system (126) for use with a sand screen system (114, 208) comprising a plurality of sand screen joints (208) to facilitate gravel packing of a wellbore (Fig. 1, the shunt system comprising: 
a plurality of transport tubes (204a, 204b); 
a plurality of packing tubes (206a, 206b); 
a manifold (structure that connects 204a, 204b to 206a, 206b; ¶ [0017, 0022]) coupled to the plurality of transport tubes and to the plurality of packing tubes to provide an interface for separating a portion of a gravel slurry flowing through the plurality of transport tubes into the plurality of packing tubes (Fig. 2; ¶ [0017, 0022]); and 
a commingler (210) separated from the manifold (Fig. 1) and coupled with the plurality of transport tubes to provide commingling of gravel slurry (Fig. 2; ¶ [0016, 0020]), flowing along the plurality of transport tubes, independently of the interface for separating the portion of gravel slurry into the plurality of packing tubes (Fig. 2; ¶ [0016-17, 0020-22]).
Coffin does not teach the first manifold is positioned within a shroud of a first sand screen joint of the plurality of sands screen joints or that the first commingler is position within the shroud. Mayer teaches it is known in the art to have a manifold and any tubes that provide fluid communication (i.e. commingler) within an outer shroud (¶ [0074]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the shroud of Mayer with the invention of Coffin since doing so would provide protection to the equipment (Mayer ¶ [0074]).
With respect to claim 22: Coffin from the combination of Coffin and Mayer further teaches the first commingler is positioned midway between the first manifold and a second manifold positioned on a second sand screen joint of the plurality of sand screen joints (Figs. 1-2).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Coffin and Mayer as applied to claim 14 above, and further in view of Fisher (US 2017/0362918).
	With respect to claim 15: The combination of Coffin and Mayer teaches all aspects of the claimed invention except for providing the shunt system with additional transport tubes at each sand screen joint; and passing the additional transport tubes through the manifold at each sand screen joint without placing the additional transport tubes in fluid communication with the packing tubes. Fisher teaches providing a shunt system with additional transport tubes (12) at each sand screen joint (Fig. 2); and passing the additional transport tubes through the manifold at each sand screen joint without placing the additional transport tubes in fluid communication with the packing tubes (Figs. 1-2; ¶ [0028]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the additional transport tubes of Fisher with the invention of Coffin and Mayer since doing so would allow slurry to be transported to locations without being used to pack a section of the wellbore.
With respect to claim 16: Coffin from the combination of Coffin, Mayer, and Fisher further teaches positioning comprises positioning two comminglers (¶ [0024]) at each sand screen joint and connecting at least one gravel slurry transport tube and at least one additional transport tube to each commingler of the two comminglers (¶ [0024]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672